11th Court of Appeals
Eastland, Texas
Opinion
 
Ronald Ruben Senterfitt
            Appellant
Vs.                  No. 11-03-00378-CR -- Appeal from Brown County
State of Texas
            Appellee
 
            Ronald Ruben Senterfitt has filed in this court a motion to dismiss his appeal.  Appellant
states in his motion that he no longer wishes to appeal.  The motion is signed by appellant and his
attorney.  TEX.R.APP.P. 42.2.
            The motion is granted, and the appeal is dismissed.
 
                                                                                                PER CURIAM
 
September 17, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.